Order issued October 20 , 2014




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-00260-CR
                      ________________________________________

                           GARY DON JENNINGS, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                      Before Justices FitzGerald, Fillmore, and Stoddart

       Based on the Court’s opinion of this date, we GRANT the May 28, 2014 motion of

Riann C. Moore for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Riann C. Moore as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Gary Don

Jennings, TDCJ No. 1836900, Travis County State Jail, 8101 FM 969, Austin, Texas, 78724.



                                                    / Craig Stoddart/
                                                    CRAIG STODDART
                                                    JUSTICE